Citation Nr: 1610986	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  07-00 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claims of service connection tinnitus. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record reveals that the Veteran's tinnitus is etiologically/causally related to his military service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id. 

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), but need not discuss in detail the sufficiency of compliance with its provisions because the benefit sought on appeal is being granted. Any potential error on the part of VA in complying with the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

Service Connection - Tinnitus 

The Veteran asserts that his currently diagnosed tinnitus is related to his time serving active duty in the United States Army. Specifically, the he contends that he suffered an eardrum injury and was exposed to noise trauma during service. As a result, the Veteran claims that ringing in his ears began during service, and has continued to bother him since that time. The Board finds that, while there is no evidence of any specific in-service complaints of symptoms related to tinnitus, the Veteran is competent and credible to account for his symptoms of ringing in the ears during service. While the VA's most recent examination determined a negative nexus regarding the Veteran's tinnitus and his service, the Board finds that the overall weight of the evidence is in equipoise when considering the Veteran's lay statements. Therefore, in resolving all benefit of the doubt in favor of the Veteran, the claim of service connection for tinnitus must be granted. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Here, the Veteran was afforded a VA Compensation and Pension (C&P) examination for tinnitus in November 2011. On examination, the VA examiner diagnosed the Veteran with tinnitus. However, upon review of the Veteran's claims file and medical history, the examiner concluded that the Veteran's tinnitus was less likely than not related to his military service. The examiner reasoned that there was no evidence during service, or in the proceeding period after service, that demonstrated that the Veteran suffered from tinnitus. As such, the VA examiner concluded that the Veteran's diagnosed tinnitus was not etiologically related to the Veteran's military service, and most likely related to the Veteran's hearing loss, which is also not related to service. 

Indeed, after a thorough review of the Veteran's STRs and post service treatment records, the evidence fails to show any complaints or symptoms of tinnitus during service or within one year after leaving service. While the STR does show that the Veteran suffered injury to his right eardrum during service in June 1977, it is silent on any complaints of residual ringing in the Veteran's ear, during service or thereafter. In fact, it was not until decades later that the first treatment records indicate that the Veteran suffered from tinnitus.  

However, and most significantly, the Veteran has continuously and consistently contested that he has experienced ringing in his ears since his military service, specifically, after his injury in 1977. The Board points out that the Veteran's separation documents, to include his DD-214, indicate that the Veteran was a light weapons infantryman, which is also indicative of noise exposure during service. The Board finds that the Veteran's lay statements of suffering symptoms of tinnitus starting during service to be both competent and credible. Indeed, the Veteran has consistently asserted that he started experiencing ringing in his ears while still in service. The Board finds that ringing in the ears, or specifically, manifestations/ symptoms of tinnitus, is of the type of disability that can be competently described/ observed by a lay person, and requires no special medical knowledge or training. Jandreau, at 1372. As such, the Board finds that the Veteran's lay statements to be highly probative in establishing a nexus between his current diagnosed tinnitus and his military service. 

As such, weighing both the negative and positive nexus evidence of record, the Board finds that the evidence is at least in equipoise. In this regards, the Board points out that the Veteran's November 2011 VA examiner noted in his analysis that he could not conclude a nexus opinion without resorting to speculation. Therefore, the Board finds that such conclusion reached by that examination with regards to the etiology of the Veteran's tinnitus is of minimal probative value, and is at most equipoise with the Veteran's competent lay statements. 

As such, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is established, and the Veteran's claim must be granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


